Title: From George Washington to William Pearce, 20 November 1796
From: Washington, George
To: Pearce, William


                        
                            Mr Pearce, 
                            Philadelphia 20th Novr 1796
                        
                        Your Letter of the 13th inst., and the Reports of the preceeding week; were
                            received yesterday.
                        I am sorry to hear that the growing Wheat is suffering for want of Rain—but
                            hope you had some on Tuesday last (three days subsequent to the date of your letter). If the
                            fact however is otherwise, let the ground in which the Egyptian Wheat was deposited, be
                            watered, & continu’d to be so until the Rains fall.
                        
                        I had no doubt but that the Causey through the Swamp would prove a pretty heavy
                            job to execute the work in the manner I proposed; but when so done—I shall have no plague
                            with it thereafter, and the other part will be much less tedious and labourious. To form a
                            judgment however of this matter, when the Causey is completed, work onwards towards the
                            Mansion until you cross (or rather come to) the intended road leading from Muddy hole Barn.
                            Working thus far as it will pass through as grubby ground as any there is in the whole road,
                            you will be able to form a judgment of the time necessary for the completion of the whole;
                            and besides, after this junction is formed, there can be no mistake afterwards. Let Davy
                            know, & Mr Anderson also, that where the Road turns on the top of the Hill (south of
                            the Causey) the fence is to turn also; and run with the road until it strikes the line of
                            the other fence, in which the Gate stands; which fence is to be continued streight until the
                            two meet, by the side of the Road.
                        I expected the line of the Road, when extended back to the River, would have
                            struck it nearer to Hell hole, by several hundred yards, than where Cupids house stood. What
                            sort of ground does it go over? and, if you can form a judgment from your present view of it,
                            would the River, or Vessels passing thereon be seen in travelling along it from the Causey
                            to the White Gates?
                        I had no idea that Oznabrigs was scarce in Alexandria after the great
                            Importations we had heard of, or that the price cd have been so high. I will make enquiry
                            into these matters here, & inform you of the result in my next; as I shall also do
                            abt Paints & Oil; but when you spoke of White Lead ground in Oil being 24/ pr Keg,
                            you ought to have mentioned what the Keg contained, as they are of various sizes from 25 to
                            100 lbs. weight.
                        
                        As Mr Lear is very frequently at his farm, I wish you would consult him with
                            respect to Mr Alexr Smiths circumstances; and the best mode of having the sum he owes me,
                            and the payments, according to my last to you, perfectly secured.
                            I can run no risks in this matter; the sum is too large to be trifled with; and I am not one
                            of those who place implicit confidence in strong assurances, or in outward appearances,
                            unless they are corroborated by corresponding actions. You might, at the sametime, advise
                            with him on the prices of Oznabrigs—Paints—Oil—Nails &ca that I may decide in time
                            whether to provide them here—or in that quarter.
                        I presume Mrs Washington’s Bed Chamber is the same pitch of the other rooms on
                            that floor—but that I may be certain of it, I wish you would measure the height from the
                            floor to the Cieling and inform me thereof. I request also that you wd let me know the exact width, and height (in front of the fire place) of the
                            Chimney in the New dining Room, that, if I should want to get a stopper
                            (or chimney board) for it, as in some of the other rooms, I may be at no loss to fit one to
                            it. and with respect to the Cellar windows at the South end of the Mansion house, I did not,
                            in my former request, describe, clearly, what I wanted—which was, to know how far it was
                            from the top of the frame which is about the level of the brick pavement and projecting into
                            it without, to the top—or within an inch of the top of the window frame. This, & not
                            the whole size of the frame, I wish now to know. Is the 2 f.–7 1/2 I. width, and 1 f.–2 I.
                            height of the Cellar windows in front—the dimensions of the frame from out to out of it—or
                            from in, to in? Are the Stone Cills, at bottom of these window frames, wider than the wood
                            frames thereon? And how much?
                        Order Peter to take good care of the three young (as well as the three
                            covering) Jacks this Winter; and to feed them in such a manner as to keep them in very
                            thriving order, that I may turn them to a good Account hereafter. I am Your friend
                        
                        
                            Go: Washington
                        
                        
                            P.S. Let me know the size of the blue Parlour—that is the length and
                                breadth of it—and how far it is from the hearth on each side to the sides of the Room
                                that the size of the hearth may be taken out of the Carpet as it now
                                is with the . The dimensions of the 4 sides must be sent
                            also.
                        
                        
                    